DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to for the following minor informality: the claim includes the following compound on Page 157 of the claim which is labeled with the reference number 89. 


    PNG
    media_image1.png
    136
    193
    media_image1.png
    Greyscale


However, an additional compound labeled with the reference number 89 appears on Page 158 of the claim. It is the Examiner’s position that, for the sake of clarity to eliminate duplicate numbering, the first Compound 89 should instead read --Compound 80-- at least because it appears between Compounds 79 and 81. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0375036 A1).
Regarding Claims 1-14, Chen teaches organometallic compounds according to a general Formula I which are useful as emitters in OLED applications (see [0015]-[0018] & Abstract). Chen teaches a multitude of specific embodiments of structures according to Formula I in the table starting on Pg. 6 (see [0057]) including the following which are structures according to the instant claims: Pt(LA7270)(LB13) (Compound 95110), Pt(LA2161)(LB13) (Compound 90001), Pt(LA7270)(LB7503) (Compound 54921910), Pt(LA2161)(LB7503) (Compound 54916801). 





         95110:

    PNG
    media_image2.png
    298
    447
    media_image2.png
    Greyscale





        
           90001:

    PNG
    media_image3.png
    308
    430
    media_image3.png
    Greyscale




      54219910:

    PNG
    media_image4.png
    223
    439
    media_image4.png
    Greyscale




      54916801:

    PNG
    media_image5.png
    229
    434
    media_image5.png
    Greyscale



As an example, Compound 95110 is reproduced below for comparison to Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image6.png
    253
    399
    media_image6.png
    Greyscale
   Chen 95110: 
    PNG
    media_image7.png
    256
    403
    media_image7.png
    Greyscale


As seen from the structures above, Chen’s Compound 95110 meets each of the following limitations of the instant claim(s): 
M is Pt
X1 to X3 are C
X4 is N
a bond between X1 + M and a bond between X4 + M are each coordinate bonds
a bond between X2 + M and a bond between X3 + M are each covalent bonds
ring CY2 is a C6 carbocyclic group (a benzene)
ring CY3 is a C12 heterocyclic group (a carbazole) 
ring CY4 is a C5 heterocyclic group (a pyridine)
X11 is N(R1a) wherein R1a is a substituted C1 alkyl group ( –CD3 ) 
T1 is O
T2 is a single bond
R1 is an unsubstituted C4 alkyl group (a tert-butyl); a1 is 1
a2 and a3 are each 0
R4 is an unsubstituted C4 alkyl group (a tert-butyl); a4 is 1
R2-R3, R5-R8, R10a, Q1-Q9, Q11-Q19, Q21-Q29 & Q31-Q39 are not required to be present

Regarding Claim 15, Chen teaches the organometallic Compounds 95110, 90001, 54921910, and 54916801 according to Formula 1 of Claim 1 above. Chen appears silent with respect to the property wherein the compounds emit blue light. 
However, Chen’s Compound 90001 is equivalent to Compound 12 of the instant application which is shown to emit blue light (see Table 3 of the instant specification). Therefore, the property at issue wherein Compound 90001 is considered to be inherent, absent a persuasive showing otherwise. 
Likewise, Chen’s Compounds 95110, 54921910, and 54916801 are equivalent to the instant Compounds 8, 89, and 84, respectively (see the instant specification at Page 58 & 62). The instant specification also suggests that compounds according to the instant Formula I may emit blue light (see [0083]-[0084]). Therefore, because the Compounds 95110, 54921910, and 54916801 are preferred embodiments of compounds of Formula I according to the instant specification, the property at issue wherein the Compounds 95110, 54921910, and 54916801 emit blue light is considered to be inherent, absent a persuasive showing otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 16, Chen teaches the organometallic Compounds 95110, 90001, 54921910, and 54916801 according to Formula 1 of Claim 1 above. Compounds 95110, 90001, 54921910, and 54916801 are equivalent to Compounds 8, 12, 89, and 84 of the instant claim, respectively. See, for example, Compound 95110 and instant Compound 8 below. 

Instant: 
    PNG
    media_image8.png
    162
    239
    media_image8.png
    Greyscale
  Chen 95110: 
    PNG
    media_image7.png
    256
    403
    media_image7.png
    Greyscale

















Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0375036 A1), as applied to Claim 1 above.
Regarding Claims 17-19, Chen teaches the organometallic Compounds 95110, 90001, 54921910, and 54916801 according to Claim 1 above. Chen suggests that organometallic compounds such as those described above, which are compounds according to their general Formula 1, are useful as emitters in OLED applications (see [0015]-[0018] & Abstract). Likewise, Chen teaches an organic light-emitting device (see Fig. 1) comprising a first electrode (anode 115), a second electrode (cathode 160) and an organic layer disposed between the first and second electrode wherein the organic layer includes an emission layer (135) (see [0025]). Chen also teaches that the organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole injection layer (120), a hole transport layer (135), and an electron blocking layer (130) (see [0025]). Likewise, Chen teaches that the organic layer further comprises an electron transport region between the emission layer and the second electrode including a hole blocking layer (140), an electron transport layer (145), and an electron injection layer (150) (see [0024]).
Regarding the emissive layer, Chen suggests that the emissive layer may include a host as well as their inventive compounds as dopant (see [0068]-[0069]). That is to say, the host is in an amount greater than an amount of the organometallic compound. Chen does not explicitly teach an OLED including Compound 95110, 90001, 54921910, and 54916801 as the dopant in the emissive layer. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED using Chen’s compounds such as Compound 95110, 90001, 54921910, and 54916801 above as the dopant in the emission layer because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A).

Regarding Claim 20, Chen teaches the organic light-emitting device according to Claim 19 above wherein the emission layer includes one of Compounds 95110, 90001, 54921910, and 54916801. As discussed above with respect to Claim 15, the property wherein the Compounds 95110, 90001, 54921910, and 54916801 emit blue light is considered to be inherent to the structures. Therefore, the property wherein the emission layer of the above OLED emits blue light is also considered to be inherent, absent a persuasive showing otherwise. 

In the event it is determined that Chen does not disclose the compounds described above with sufficient specificity, the following rejection is set forth: Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0375036 A1).
Regarding Claims 1-14, Chen teaches organometallic compounds according to a general Formula I which are useful as emitters in OLED applications (see [0015]-[0018] & Abstract). Chen suggests that their inventive compounds generally show high PLQYs and short excited state lifetimes which indicates that they are very efficient emitters (see [0145]). Chen teaches a multitude of specific embodiments of structures according to Formula I in the table starting on Pg. 6 (see [0057]) wherein the left-hand and right-hand ligands are selected, along with select substituents, to yield a platinum complex Pt(LAY)(LBZ) (see [0057]). Chen does not expressly disclose full compounds of structure Pt(LAY)(LBZ) including a benzimidazole carbene ring in LAY which is further substituted with an alkyl or cycloalkyl as required of the instant claim. 
However, provided the teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a compound using the fourth left-hand ligand on Pg. 8 and any one of the second right-hand ligands starting on Pg. 9. Such selections would have each been a choice from a finite number of identified, predictable solutions of a left-hand and a right-hand ligand suitable for use in a complex Pt(LAY)(LBZ) according to the general Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Chen’s Formula I having the benefits taught by Chen in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). The selection of any one of said right-hand ligands would yield a compound according to the instant Formula 1. For example, it would have been obvious to specifically select the first right-hand ligand on Pg. 9 of the specification for the above reasons. 
Concerning the left-hand ligand, Chen teaches that the substituent R1 is a group Rk selected from the list beginning on Pg. 20. With respect to the substituent R1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the substituent R1 on the left-hand ligand as a CD3 group (Rk = R10) because it would have been a choice from a finite number of identified, predictable solutions of a substituent suitable for said position which is within the ambit of one of ordinary skill in the art as discussed above. 
Likewise, concerning the right-hand ligand, with respect to the substituent Ar2, Chen teaches that the substituent Ar2 is a group Aj selected from the list beginning on Pg. 18. With respect to the substituent Ar2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the substituent Ar2 on the right-hand ligand as a tert-butyl group (Aj = A13) because it would have been a choice from a finite number of identified, predictable solutions of a substituent suitable for said position which is within the ambit of one of ordinary skill in the art as discussed above. 
The above modifications would yield a compound referred to herein as Pt(LA7270)(LB13) (Compound 95110) which is a compound according to the instant claims. Note that it also would have been obvious to the ordinarily skilled artisan, given the rationales discussed in detail above, to create the following compounds which are also compounds according to the instant claims: Pt(LA2161)(LB13) (Compound 90001), Pt(LA7270)(LB7503) (Compound 54921910), Pt(LA2161)(LB7503) (Compound 54916801).  





         95110:

    PNG
    media_image2.png
    298
    447
    media_image2.png
    Greyscale





        
           90001:

    PNG
    media_image3.png
    308
    430
    media_image3.png
    Greyscale




      54219910:

    PNG
    media_image4.png
    223
    439
    media_image4.png
    Greyscale




      54916801:

    PNG
    media_image5.png
    229
    434
    media_image5.png
    Greyscale



As an example, Compound 95110 is reproduced below for comparison to Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image6.png
    253
    399
    media_image6.png
    Greyscale
   Chen 95110: 
    PNG
    media_image7.png
    256
    403
    media_image7.png
    Greyscale


As seen from the structures above, Chen’s Compound 95110 meets each of the following limitations of the instant claim(s): 
M is Pt
X1 to X3 are C
X4 is N
a bond between X1 + M and a bond between X4 + M are each coordinate bonds
a bond between X2 + M and a bond between X3 + M are each covalent bonds
ring CY2 is a C6 carbocyclic group (a benzene)
ring CY3 is a C12 heterocyclic group (a carbazole) 
ring CY4 is a C5 heterocyclic group (a pyridine)
X11 is N(R1a) wherein R1a is a substituted C1 alkyl group ( –CD3 ) 
T1 is O
T2 is a single bond
R1 is an unsubstituted C4 alkyl group (a tert-butyl); a1 is 1
a2 and a3 are each 0
R4 is an unsubstituted C4 alkyl group (a tert-butyl); a4 is 1
R2-R3, R5-R8, R10a, Q1-Q9, Q11-Q19, Q21-Q29 & Q31-Q39 are not required to be present

Regarding Claim 15, Chen teaches the organometallic Compounds 95110, 90001, 54921910, and 54916801 according to Formula 1 of Claim 1 above. Chen appears silent with respect to the property wherein the compounds emit blue light. 
However, Chen’s Compound 90001 is equivalent to Compound 12 of the instant application which is shown to emit blue light (see Table 3 of the instant specification). Therefore, the property at issue wherein Compound 90001 is considered to be inherent, absent a persuasive showing otherwise. 
Likewise, Chen’s Compounds 95110, 54921910, and 54916801 are equivalent to the instant Compounds 8, 89, and 84, respectively (see the instant specification at Page 58 & 62). The instant specification also suggests that compounds according to the instant Formula I may emit blue light (see [0083]-[0084]). Therefore, because the Compounds 95110, 54921910, and 54916801 are preferred embodiments of compounds of Formula I according to the instant specification, the property at issue wherein the Compounds 95110, 54921910, and 54916801 emit blue light is considered to be inherent, absent a persuasive showing otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 16, Chen teaches the organometallic Compounds 95110, 90001, 54921910, and 54916801 according to Formula 1 of Claim 1 above. Compounds 95110, 90001, 54921910, and 54916801 are equivalent to Compounds 8, 12, 89, and 84 of the instant claim, respectively. See, for example, Compound 95110 and instant Compound 8 below. 

Instant: 
    PNG
    media_image8.png
    162
    239
    media_image8.png
    Greyscale
  Chen 95110: 
    PNG
    media_image7.png
    256
    403
    media_image7.png
    Greyscale


Regarding Claims 17-19, Chen teaches the organometallic Compounds 95110, 90001, 54921910, and 54916801 according to Claim 1 above. Chen suggests that organometallic compounds such as those described above, which are compounds according to their general Formula 1, are useful as emitters in OLED applications (see [0015]-[0018] & Abstract). Likewise, Chen teaches an organic light-emitting device (see Fig. 1) comprising a first electrode (anode 115), a second electrode (cathode 160) and an organic layer disposed between the first and second electrode wherein the organic layer includes an emission layer (135) (see [0025]). Chen also teaches that the organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole injection layer (120), a hole transport layer (135), and an electron blocking layer (130) (see [0025]). Likewise, Chen teaches that the organic layer further comprises an electron transport region between the emission layer and the second electrode including a hole blocking layer (140), an electron transport layer (145), and an electron injection layer (150) (see [0024]).
Regarding the emissive layer, Chen suggests that the emissive layer may include a host as well as their inventive compounds as dopant (see [0068]-[0069]). That is to say, the host is in an amount greater than an amount of the organometallic compound. Chen does not explicitly teach an OLED including Compound 95110, 90001, 54921910, and 54916801 as the dopant in the emissive layer. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED using Chen’s compounds such as Compound 95110, 90001, 54921910, and 54916801 above as the dopant in the emission layer because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A).

Regarding Claim 20, Chen teaches the organic light-emitting device according to Claim 19 above wherein the emission layer includes one of Compounds 95110, 90001, 54921910, and 54916801. As discussed above with respect to Claim 15, the property wherein the Compounds 95110, 90001, 54921910, and 54916801 emit blue light is considered to be inherent to the structures. Therefore, the property wherein the emission layer of the above OLED emits blue light is also considered to be inherent, absent a persuasive showing otherwise. 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/898,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 16/898,737 discloses a variety of organometallic compounds in Claim 13 including Compounds 33-39, 46-49, 51, 58-59, 65, 98-100, 105-164, 167-172, 176-182, 227-232, 237-240, 243-245, 247-248, 254-255, 258, 276-277, 280, 284-287, 292-297, and 301-313 which are compounds according the instant Formula 1. For example, Compound 33 is reproduced below for comparison to requirements of the instant claim(s). 
Instant: 
    PNG
    media_image6.png
    253
    399
    media_image6.png
    Greyscale
   ‘737 Comp 33: 
    PNG
    media_image9.png
    438
    489
    media_image9.png
    Greyscale
 

As seen from the structures above, Compound 33 of copending Application No. 16/898,737 meets each of the following limitations of the instant claim(s): 
M is Pt
X1 to X3 are C
X4 is N
a bond between X1 + M and a bond between X4 + M are each coordinate bonds
a bond between X2 + M and a bond between X3 + M are each covalent bonds
ring CY2 is a C6 carbocyclic group (a benzene)
ring CY3 is a C12 heterocyclic group (a carbazole) 
ring CY4 is a C5 heterocyclic group (a pyridine)
X11 is N(R1a) wherein R1a is a substituted C6 aryl group (tert-butyl-substituted phenyl) 
T1 is O
T2 is a single bond
R1 is an unsubstituted C4 alkyl group (a tert-butyl); a1 is 1
R2 is an unsubstituted C4 alkyl group (a tert-butyl); a2 is 1
a3 is 0
R4 is an unsubstituted C4 alkyl group (a tert-butyl); a4 is 1
R3, R5-R8, R10a, Q1-Q9, Q11-Q19, Q21-Q29 & Q31-Q39 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/898,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 16/898,741 discloses a variety of organometallic compounds in Claim 13 including Compounds 58-60, 65-66, 68, 72-73, 75-76, 79-80, 83-86, 88-89, 92, 95-96, 99-100, 102, and 104 which are compounds according the instant Formula 1. For example, Compound 59 is reproduced below for comparison to requirements of the instant claim(s). 
Instant: 
    PNG
    media_image6.png
    253
    399
    media_image6.png
    Greyscale
   ‘741 Comp 59: 
    PNG
    media_image10.png
    338
    341
    media_image10.png
    Greyscale
 

As seen from the structures above, Compound 59 of copending Application No. 16/898,741 meets each of the following limitations of the instant claim(s): 
M is Pt
X1 to X3 are C
X4 is N
a bond between X1 + M and a bond between X4 + M are each coordinate bonds
a bond between X2 + M and a bond between X3 + M are each covalent bonds
ring CY2 is a C6 carbocyclic group (a benzene)
ring CY3 is a C12 heterocyclic group (a carbazole) 
ring CY4 is a C5 heterocyclic group (a pyridine)
X11 is N(R1a) wherein R1a is a substituted C6 aryl group (a substituted phenyl) 
T1 is O
T2 is a single bond
R1 is an unsubstituted C4 alkyl group (a tert-butyl); a1 is 1
a2 and a3 are each 0
R4 is an unsubstituted C4 alkyl group (a tert-butyl); a4 is 1
R2-R3, R5-R8, R10a, Q1-Q9, Q11-Q19, Q21-Q29 & Q31-Q39 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/899,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 16/899,776 discloses a variety of organometallic compounds in Claim 13 including Compounds 5, 49-51, 58-59, 64-65, 67-70, 72-77, 79, 81-89, 91, 93-103, 106-107, 109-138, 161-163, 166, and 173-176 which are compounds according the instant Formula 1. For example, Compound 5 is reproduced below for comparison to requirements of the instant claim(s). 
Instant: 
    PNG
    media_image6.png
    253
    399
    media_image6.png
    Greyscale
   ‘776 Comp 5: 
    PNG
    media_image11.png
    306
    353
    media_image11.png
    Greyscale
 

As seen from the structures above, Compound 5 of copending Application No. 16/899,776 meets each of the following limitations of the instant claim(s): 
M is Pt
X1 to X3 are C
X4 is N
a bond between X1 + M and a bond between X4 + M are each coordinate bonds
a bond between X2 + M and a bond between X3 + M are each covalent bonds
ring CY2 is a C6 carbocyclic group (a benzene)
ring CY3 is a C12 heterocyclic group (a carbazole) 
ring CY4 is a C5 heterocyclic group (a pyridine)
X11 is N(R1a) wherein R1a is a substituted C6 aryl group (a substituted phenyl) 
T1 is O
T2 is a single bond
R1 is an unsubstituted C4 alkyl group (a tert-butyl); a1 is 1
a2 and a3 are each 0
R4 is an unsubstituted C4 alkyl group (a tert-butyl); a4 is 1
R2-R3, R5-R8, R10a, Q1-Q9, Q11-Q19, Q21-Q29 & Q31-Q39 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 17/201,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 16/899,776 discloses a variety of organometallic compounds in Claim 13 including Compounds 47, 96-97, and 305-307 which are compounds according the instant Formula 1. For example, Compound 96 is reproduced below for comparison to requirements of the instant claim(s). 

Instant: 
    PNG
    media_image6.png
    253
    399
    media_image6.png
    Greyscale
   ‘078 Comp 96: 
    PNG
    media_image12.png
    376
    463
    media_image12.png
    Greyscale
 

As seen from the structures above, Compound 5 of copending Application No. 16/899,776 meets each of the following limitations of the instant claim(s): 
M is Pt
X1 to X3 are C
X4 is N
a bond between X1 + M and a bond between X4 + M are each coordinate bonds
a bond between X2 + M and a bond between X3 + M are each covalent bonds
ring CY2 is a C6 carbocyclic group (a benzene)
ring CY3 is a C12 heterocyclic group (a carbazole) 
ring CY4 is a C5 heterocyclic group (a pyridine)
X11 is N(R1a) wherein R1a is a substituted C6 aryl group (a diphenyl-benzene group) 
T1 is O
T2 is a single bond
R1 is an unsubstituted C4 alkyl group (a tert-butyl); a1 is 1
a2 and a3 are each 0
R4 is a substituted C6 aryl group (an alkyl-substituted phenyl); a4 is 1
R2-R3, R5-R8, R10a, Q1-Q9, Q11-Q19, Q21-Q29 & Q31-Q39 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al. (US 2020/0140471 A1) teaches organometallic compounds for use as emitters in OLEDs including the following Compound 2625820 (see Pg. 173). 

Chen: 
    PNG
    media_image13.png
    222
    344
    media_image13.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789    

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789